298 So.2d 639 (1974)
In re Byron Ray MILLER, alias Byron Miller, alias Ray Miller
v.
STATE.
Ex parte Byron Ray Miller.
SC 896.
Supreme Court of Alabama.
July 18, 1974.
Rehearing Denied August 15, 1974.
J. Allen Cook, Andalusia, for petitioner.
No brief for the State.
FAULKNER, Justice.
Petition of Byron Ray Miller for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Miller v. State, 53 Ala.App. 213, 298 So.2d 633.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and MADDOX, JJ., concur.